DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 and 19 are rejected under 35 U.S.C. 102 (a1) as being anticipate by Yuan et al (US Pub., 2008/0086283 A1)
 
With respect to claim 1, Yuan teaches a  computer-implemented method for monitoring a system(Fig. 1, paragraphs [0005]-[007],  [0019] discloses monitoring a system .., and  [0026], discloses a system for monitoring a machine including a plurlity of sensors..), comprising: 

training a recurrent Gaussian mixture model to model a probability distribution for each sensor of the system from among a plurality of sensors of the system based on a set of training data, wherein the recurrent Gaussian mixture model applies a Gaussian process to each sensor dimension to estimate current sensor values based on previous sensor values(Fig. 1, S10  discloses obtain training data,  paragraphs [0019] and [0033] , discloses monitoring a system includes receiving a set of training data.  A gaussian mixture model is defined to model a probability distribution for a particular sensor of the system from among a plurlity of sensors of the system based on the received training data.  The Gaussian mixture model includes a sum of k mixture components, where k is a positive integer. Sensor data is received from the plurality of sensors of the system );
 
receiving measured sensor data from the plurality of sensors of the system (Fig. 1, S13 discloses , collect y [measured sensor data], paragraph [0020], discloses an actual sensor value may be received from the particular sensor,  and paragraph [0026], discloses a system for monitoring a machine includes a plurality sensor ..);

 performing an expectation-maximization technique to determine an expected value for a particular sensor based on the recurrent Gaussian mixture model and the measured sensor data  (Fig. 1, S14 discloses EM  process, paragraphs [0019], [0021], [0029] and [0030]  discloses an expectation- maximization technique is preformed to estimate an expected value for the particular sensor based on the defined Gaussian mixture model and the received sensor data from the plurlity of sensors); 

identifying a measured sensor value for the particular sensor in the measured sensor data(Fig. 1, S13 discloses collect [identify   a measured sensor value] , paragraphs [0020] and [0034] discloses detecting potential fault); and

 if the measured sensor value and the expected sensor value deviate by more than a predetermined amount, generating a fault detection alarm indicating that the system is not operating within a normal operating range(Fig. 1, S16, discloses detect potential fault and S17 generate alert, paragraph [0020], discloses a potential fault may be detected based on comparison and paragraph [0073] discloses when a potential fault is detected (Yes, Step S16), an alert may be generated (Step S17) ).  
With respect to claim 5,  Yuan teaches elements of claim 1, furthermore, Yaun teaches the method  wherein the fault detection alarm (paragraph [0079], discloses during fault-free operation are more likely to lead a false alarm)  comprises an audible alarm generated by a speaker associated with the system (paragraph [0008], discloses sensor includes variation [audible alarm]) .  

With respect to claim 7, Yuan teaches elements of claim 1, furthermore, Yuan teaches the method  wherein the set of training data comprises sensor data from the plurality of sensors recorded during a period of fault-free operation of the system(paragraphs [0015], [0024], [0028]  [0039] and [0079], discloses fault-free operation of the system) .  

With respect to claim 19, a system for monitoring a machine, the system comprising: 
perform an expectation- maximization technique to determine an expected value for a particular sensor based on a recurrent Gaussian mixture mode and the measured sensor data , wherein (a) the recurrent Gaussian mixture model is trained to model a probability distribution  for each sensor of the plurlity of sensors based on a set of training data and (b) the recurrent Gaussian mixture model applies a Gaussian process to each sensor dimension to estimate current sensor values based on previous sensor value (Fig. 1, s14 disclose EM process, paragraphs [0019]-  [0020], [0033] discloses monitoring and receiving a set of training data, a gaussian mixture mode is defined to model a probability distribution and paragraph [0070], discloses an excitation-maximization (EM) process may then be performed to generalize the relationship between an expected value of a particular sensor…) ; 

identifying a measured sensor value for the particular sensor in the measured sensor data(Fig. 1, S13 discloses collect [identify   a measured sensor value] , paragraphs [0020] and [0034] discloses detecting potential fault); and

 if the measured sensor value and the expected sensor value deviate by more than a predetermined amount, generating a fault detection alarm indicating that the system is not operating within a normal operating range(Fig. 1, S16, discloses detect potential fault and S17 generate alert, paragraph [0020], discloses a potential fault may be detected based on comparison and paragraph [0073] discloses when a potential fault is detected (Yes, Step S16), an alert may be generated (Step S17) ).  

Claim(s) 2-4, and  6  are  rejected under 35 U.S.C. 103 as being unpatentable over  Yuan et al (US Pub., 2008/0086283 A1) in view of IDE et al (US Pub., 2018/0095004 A1)

With respect to claim 2, Yuan teaches elements of claim 1,  furthermore, Yuan teaches the method  wherein the recurrent Gaussian mixture model utilizes a plurality of mixture components (abstract, discloses the gaussian mixture model includes a sum of k mixture components, Fig. 1, S11, discloses Define P(x) as G .M.M. as the sum of k mixture components, paragraph [0019] discloses  the Gaussian mixture model includes a sum of k mixture components, paragraph [0021], discloses ranking the k mixture components according to a degree of influence on the Gaussian mixture model .., and paragraph [0025], discloses each of the k mixture components may be a gaussian distribution defined by a means and a variance …).   Yuan failed to teaches the corrosinding components followed a Markov chain from a previous corresponding component
However, IDE teaches each component follows a Markov chain from a previous corresponding component(abstract,  and paragraph [0005] discloses determining a Gaussian Markov random field model from surviving mixture models by calculating gating functions for each of the variables and individual mixture models).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date for the Gaussian mixture model include a sum of k mixture components of Yuan with a probabilistic model known as the "Gaussian Markov random field (GMRF)" of IDE in order determining a Gaussian Markov
random field model from surviving mixture models by calculating gating functions for each of the variables and individual mixture models(see IDE, abstract). 

With respect to claim 3,  Yuan  in view IDE teaches elements of claim 2, furthermore, Yaun teaches the method wherein each mixture component corresponds one of a plurality of machines states(paragraph[0009], and [0026] discloses machine component or a sensor, and paragraph [0028], discloses the particular sensor taken during a period of fault-free operation  of the machine).  
With respect to claim 4,  Yuan  in view IDE teaches elements of claim 3, furthermore, Yaun teaches the method wherein the plurality of machine states (paragraph [0020], discloses an actual sensor value may receive from the particular sensor  ).  Yuan failed to explicitly teach the corresponding machine  state comprise a sleeping state, a stand-by state, and a running stat.
However, IDE teaches machine  state comprise a sleeping state, a stand-by state, and a running state (paragraphs [0005] and [0026], discloses receiving sensor training data collected from industrial equipment’s under normal condition [running state] and identifying periods of time in the sensor training data when the equipment was functioning [running state/standby]) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for an actual sensor value of Yuan with adding a feature that identifies   periods of time in the sensor training data when the equipment was functioning of IDE in order to  detect anomalous sensor values that could be indicative of an impending system
Failure (see, IDE, paragraph [0030]).

With respect to claim 6,  Yuan  in view IDE teaches elements of claim 1, furthermore, Yaun teaches the method   wherein the fault detection alarm(paragraph [0079], discloses during fault-free operation are more likely to lead a false alarm).   Yan fails to explicitly teach the corrosinding false alarm comprises a visual alarm presented on a display associated with the system.  
However, IDE teaches false alarm comprises a visual alarm presented on a display associated with the system(paragraph [0031] discloses when a variable go beyond its threshold values, it starts blinking on the display. A control operator can then click on the variable's name to see if it really is indicating a failure. Another panel, such as that shown in FIG. 3, pops up to show details of the selected variable and its neighbors).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  a false alarm of Yuan with a feature of blinking on the display of IDE in order the  control operator can then click on the variable's name to see if it really is indicating a failure. Another panel, such as that shown  in a  pop up to show details of the selected variable and its neighbors(see IDE, paragraph [0031]) 


Claim(s) 8,  11-15 and 17-18  are  rejected under 35 U.S.C. 103 as being unpatentable over  Yuan et al (US Pub., 2008/0086283 A1) in view of Lee  et al (US Pub., 2010/0023307 A1)

 With respect to claim 8, Yuan teaches elements of claim 1, furthermore, Yuan teaches the  method wherein training the recurrent Gaussian mixture model (Fig. 1, and paragraph [0019], discloses a Gaussian mixture model is defined to model a probability distribution   for a particular sensor of the system.., the gaussian mixture model includes a sum of k mixture components where k …)  comprises: 
(a) a component probability (Fig. 1, S20 discloses rank mixture components, paragraph [0070], discloses the  processing may be expedited by limiting computation to the selected mixture components and paragraph [0030], discloses ranking the plurality of mixture component according to a degree of influence on the Gaussian mixture model, selecting a set of mixture components that are most influential .. ) ; 

(b) a mean value for a Gaussian distribution of expected sensor values(paragraph [0025], discloses the k mixture components may maybe a gaussian distribution defined by a mean and a variance  that are determined during the performance of the exception maximization technique .., and paragraph [0026], discloses a system for monitoring a machine includes a plurality of sensors for monitoring the machine including a particular sensor.., a gaussian mixture model define unit defines a gaussian mixture model for estimating an expected value ..);
(c) covariance for the Gaussian distribution of expected sensor values(paragraph [0021], discloses interactively improving an estimation of the diagonal covariance matrix using the selected set of mixture components and repeating the steps of iteratively improving the estimation of the expected value…, and paragraphs [0030]- [0031] discloses iteratively improving an estimation of the diagonal convergence matrix using the selected  covariance matrix until two estimates achieve convergence); and 
(d) a component transition probability matrix (paragraph [0063], discloses the probability distribution P(x|y) for each mixture component may be ranked according to their degree of influence within the complete mixture model [transition probability]) ;
 iteratively perform a re-estimation process until convergence of one or more of the parameters, wherein the re-estimation process (paragraph [0021], discloses repeating the steps of iteratively improving the estimation of the expected value for the particular sensor and iteratively improving the estimation of the diagonal covariance matrix until the two estimation achieve  convergence) comprises: 
assigning each sensor value in the set of training data to one of the plurality of components in the component transition probability matrix based on the component probability(paragraph [0030], discloses ranking the plurlity of mixture components  according to a degree of influence of the Gaussian mixture model, selecting a set of mixture and paragraph [0031], discloses the expected value for the particular sensor and iteratively improving  for particular sensor) ; 

for each component, using the sensor values assigned to the component to train the Gaussian process corresponding to the component(paragraph[0063], discloses starting  within  highest ranked components, components are selected until the sum of the selected components exceeds a desired level.. and  paragraph [0064], discloses Gaussian mixture model for estimating x may be calculated based on training data …);

 for each component, performing an expectation-maximization technique to re- estimate the parameters for the component based on the Gaussian process corresponding to the component (paragraph [0066], discloses after training is complete, the input y is collected.
Then, the expectation-maximization (EM) approach may be used to estimate x and 0 at substantially the same time. Such an approach involves the iterative improvement).
Yuan teaches the above elements including obtain initial estimates for parameters (Fig. S13, discloses collect Y [initial estimates for parameter ] ), utilize an isotropic Gaussian Model to model each mixture component (paragraph [0062]), the component center maybe determined using a k-mean algorithm and the variance may be determined using a leave-one-out process that maximize the log likelihood of p(x) for example, by computing multiple possible solutions and the using the solution that proves to be most useful(paragraph [0064]) , and the leave-one-out process may produce a probability distribution P(x) with a greater generalization performance
than may otherwise be obtained by applying maximum likelihood estimation to the entire training set(paragraph [0065]).  Yaun failed the teach the corresponding training a stationary switching autoregressive model.  
	However, Lee teaches training a stationary switching autoregressive model(paragraph [0034], discloses the auto-regressive moving average (ARMA) mode consists of two parts, the autoregressive (AR) part and moving average (MA) part.  The AR(p) model can be represented by   …, are deviation from ft (the mean about which the process value) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a gaussian mixture model is defined to model a probability distribution for a particular sensor of the system of Yuan with autoregressive model of Lee in order to achieve grater flexibility in the fitting of the actual time series (see Lee, paragraph [0034]).


With respect to claim 9, Yuan in view of Lee  teaches elements of claim 8, furthermore, Lee  teaches the  method  wherein the sensor value is assigned to the one of the plurality of components (Fig. 1, S20, discloses rank mixture components, and paragraph [0021], discloses performing the expectation -maximization technique may include ranking the k mixture components) and a potential fault may be detected by comparing ^x, y, and residue (y-x^) in the rule-based decision step).   Yuan filed to teaches the corrosinding decision is based on  the component transition matrix by making a hard decision.  
However, Yuan teaches the component transition matrix by making a hard decision (paragraph [0048], discloses the state transition  is a deterministic Markov decision process, an action performed in state).  Therefore, it would have been obvious to the one ordinary skill in the  art before the effective filing date of the claimed invention for performing the expectation -maximization technique may include ranking the k mixture components of Yuan with a non-deterministic Markov decision  process of Lee in order to define a probability distribution function defines a set of potential successor states for a give action  (see Lee, paragraph [0048]). 
With respect to claim 10, Yuan in view of Lee  teaches elements of claim 9, furthermore, Yuan  teaches the  method  wherein each component corresponds to one of a plurality of machines states(paragraph[0009], and [0026] discloses machine component or a sensor, and paragraph [0028], discloses the particular sensor taken during a period of fault-free operation  of the machine).  
With respect to claim 11, Yuan teaches a computer implemented method for monitoring a system, (Fig. 1, paragraphs [0005]-[007],  [0019] discloses monitoring a system .., and  [0026], discloses a system for monitoring a machine including a plurlity of sensors..),    comprises: 
performing a training process to train a recurrent Gaussian mixture based on a set of training data to user a Gaussian process to estimate senor value based on previous sensor values, wherein the training process(Fig. 1, S10  discloses obtain training data,  paragraphs [0019] and [0033] , discloses monitoring a system includes receiving a set of training data.  A gaussian mixture model is defined to model a probability distribution for a particular sensor of the system from among a plurlity of sensors of the system based on the received training data.  The Gaussian mixture model includes a sum of k mixture components, where k is a positive integer. Sensor data is received from the plurality of sensors of the system ) comprises: 
(a) a component probability (Fig. 1, S20 discloses rank mixture components, paragraph [0070], discloses the  processing may be expedited by limiting computation to the selected mixture components and paragraph [0030], discloses ranking the plurality of mixture component according to a degree of influence on the Gaussian mixture model, selecting a set of mixture components that are most influential .. ) ; 

(b) a mean value for a Gaussian distribution of expected sensor values(paragraph [0025], discloses the k mixture components may maybe a gaussian distribution defined by a mean and a variance  that are determined during the performance of the exception maximization technique .., and paragraph [0026], discloses a system for monitoring a machine includes a plurality of sensors for monitoring the machine including a particular sensor.., a gaussian mixture model define unit defines a gaussian mixture model for estimating an expected value ..);
(c) covariance for the Gaussian distribution of expected sensor values(paragraph [0021], discloses interactively improving an estimation of the diagonal covariance matrix using the selected set of mixture components and repeating the steps of iteratively improving the estimation of the expected value…, and paragraphs [0030]- [0031] discloses iteratively improving an estimation of the diagonal convergence matrix using the selected  covariance matrix until two estimates achieve convergence); and 
(d) a component transition probability matrix (paragraph [0063], discloses the probability distribution P(x|y) for each mixture component may be ranked according to their degree of influence within the complete mixture model [transition probability]) ;
 iteratively perform a re-estimation process until convergence of one or more of the parameters, wherein the re-estimation process (paragraph [0021], discloses repeating the steps of iteratively improving the estimation of the expected value for the particular sensor and iteratively improving the estimation of the diagonal covariance matrix until the two estimation achieve  convergence) comprises: 
assigning each sensor value in the set of training data to one of the plurality of components in the component transition probability matrix based on the component probability(paragraph [0030], discloses ranking the plurlity of mixture components  according to a degree of influence of the Gaussian mixture model, selecting a set of mixture and paragraph [0031], discloses the expected value for the particular sensor and iteratively improving  for particular sensor) ; 

for each component, using the sensor values assigned to the component to train the Gaussian process corresponding to the component(paragraph[0063], discloses starting  within  highest ranked components, components are selected until the sum of the selected components exceeds a desired level.. and  paragraph [0064], discloses Gaussian mixture model for estimating x may be calculated based on training data …);

 for each component, performing an expectation-maximization technique to re- estimate the parameters for the component based on the Gaussian process corresponding to the component (paragraph [0066], discloses after training is complete, the input y is collected.
Then, the expectation-maximization (EM) approach may be used to estimate x and 0 at substantially the same time. Such an approach involves the iterative improvement);
	receiving measured sensor data from the plurlity of sensors of the system (Fig. 1, S13 discloses , collect y [measured sensor data], paragraph [0020], discloses an actual sensor value may be received from the particular sensor,  and paragraph [0026], discloses a system for monitoring a machine includes a plurality sensor ..) ;
determining an expected value for a particular sensor based on the recurrent Gaussian mixture model and the measure sensor data(Fig. 1, S14 discloses EM  process, paragraphs [0019], [0021], [0029] and [0030]  discloses an expectation- maximization technique is preformed to estimate an expected value for the particular sensor based on the defined Gaussian mixture model and the received sensor data from the plurlity of sensors); 
identifying a measured sensor value for the particular sensor in the measured sensor data(Fig. 1, S13 discloses collect [identify   a measured sensor value] , paragraphs [0020] and [0034] discloses detecting potential fault); 


 if the measured sensor value and the expected sensor value deviate by more than a predetermined amount, generating a fault detection alarm indicating that the system is not operating within a normal operating range(Fig. 1, S16, discloses detect potential fault and S17 generate alert, paragraph [0020], discloses a potential fault may be detected based on comparison and paragraph [0073] discloses when a potential fault is detected (Yes, Step S16), an alert may be generated (Step S17) ).  

Yuan teaches the above elements including obtain initial estimates for parameters (Fig. S13, discloses collect Y [initial estimates for parameter ] ), utilize an isotropic Gaussian Model to model each mixture component (paragraph [0062]), the component center maybe determined using a k-mean algorithm and the variance may be determined using a leave-one-out process that maximize the log likelihood of p(x) for example, by computing multiple possible solutions and the using the solution that proves to be most useful(paragraph [0064]) , and the leave-one-out process may produce a probability distribution P(x) with a greater generalization performance
than may otherwise be obtained by applying maximum likelihood estimation to the entire training set(paragraph [0065]).  Yaun failed the teach the corresponding training a stationary switching autoregressive model.  
	However, Lee teaches training a stationary switching autoregressive model(paragraph [0034], discloses the auto-regressive moving average (ARMA) mode consists of two parts, the autoregressive (AR) part and moving average (MA) part.  The AR(p) model can be represented by   …, are deviation from ft (the mean about which the process value) .   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a gaussian mixture model is defined to model a probability distribution for a particular sensor of the system of Yuan with autoregressive model of Lee in order to achieve greater flexibility in the fitting of the actual time series (see Lee, paragraph [0034]).
 

With respect to claim 12, Yuan in view of Lee teaches elements of claim 11, furthermore, Yuan teaches the  method wherein a plurality of processors are used to train the Gaussian process for multiple components in parallel (Fig. 1, S10  discloses obtain training data,  paragraphs [0019] and [0033] , discloses monitoring a system includes receiving a set of training data.  A gaussian mixture model is defined to model a probability distribution for a particular sensor of the system from among a plurlity of sensors of the system based on the received training data.  The Gaussian mixture model includes a sum of k mixture components, where k is a positive integer. Sensor data is received from the plurality of sensors of the system ) .   

With respect to claim 13, Yuan in view of Lee teaches elements of claim 11, furthermore, Yuan teaches the  method wherein a plurality of processors are used to perform the expectation-maximization technique for multiple components in parallel. (paragraph [0066], discloses after training is complete, the input y is collected. Then, the expectation-maximization (EM) approach may be used to estimate x and 0 at substantially the same time. Such an approach involves the iterative improvement).
  
With respect to claim 14, Yuan in view of Lee teaches elements of claim 11, furthermore, Yuan teaches the  method  wherein the recurrent Gaussian mixture model utilizes a plurality of mixture components(abstract, discloses the gaussian mixture model includes a sum of k mixture components, Fig. 1, S11, discloses Define P(x) as G .M.M. as the sum of k mixture components, paragraph [0019] discloses  the Gaussian mixture model includes a sum of k mixture components, paragraph [0021], discloses ranking the k mixture components according to a degree of influence on the Gaussian mixture model .., and paragraph [0025], discloses each of the k mixture components may be a gaussian distribution defined by a means and a variance …).   Yuan failed to teaches the corrosinding components followed a Markov chain from a previous corresponding component
However, Lee teaches each component follows a Markov chain from a previous corresponding component(  paragraphs  [0047]-[0048]  discloses deterministic Markov decision process).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date for the Gaussian mixture model include a sum of k mixture components of Yuan with a probabilistic model known as the "Gaussian Markov random field (GMRF)" of Lee in order determining a   Markov in order to define a probability distribution  function of a set of potential successor stats for a give region in a given state (see Lee, paragraph [0048]). 
 
With respect to claim 15, Yuan in view of Lee teaches elements of claim 15, furthermore, Yuan teaches the  method  wherein each mixture component corresponds one of a plurality of machines states(paragraph[0009], and [0026] discloses machine component or a sensor, and paragraph [0028], discloses the particular sensor taken during a period of fault-free operation  of the machine).  
 
With respect to claim 17, Yuan in view of Lee teaches elements of claim 11, furthermore, Yuan teaches the  method wherein the fault detection alarm comprises a visual alarm presented on a display associated with the system(paragraphs [0015], [0024], [0028]  [0039] and [0079], discloses fault-free operation of the system) .  

With respect to claim 18, Yuan in view of Lee teaches elements of claim 11, furthermore, Yuan teaches the  method  wherein the set of training data comprises sensor data from the plurality of sensors recorded during a period of fault-free operation of the system(paragraph [0079], discloses during fault-free operation are more likely to lead a false alarm)  comprises an audible alarm generated by a speaker associated with the system (paragraph [0008], discloses sensor includes variation [audible alarm]) .  

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Yuan et al (US Pub., 2008/0086283 A1) in view of Lee  et al (US Pub., 2010/0023307 A1) and further view of   in view of IDE et al (US Pub., 2018/0095004 A1)

With respect to claim 16,  Yuan  in view Lee  teaches elements of claim 11, furthermore, Yaun teaches the method   wherein the fault detection alarm(paragraph [0079], discloses during fault-free operation are more likely to lead a false alarm) and Lee teaches FFT algorithm the sensor (e.g., vibration) signal is transmitted from time domain(paragraph [0023]).   Yan and Lee failed to explicitly teach the corrosinding false alarm comprises a visual alarm presented on a display associated with the system.  
However, IDE teaches false alarm comprises a visual alarm presented on a display associated with the system(paragraph [0031] discloses when a variable go beyond its threshold values, it starts blinking on the display. A control operator can then click on the variable's name to see if it really is indicating a failure. Another panel, such as that shown in FIG. 3, pops up to show details of the selected variable and its neighbors).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  a false alarm of Yuan and algorithm the sensor (e.g., vibration) signal is transmitted from time domain  of Lee with a feature of blinking on the display of IDE in order the  control operator can then click on the variable's name to see if it really is indicating a failure. Another panel, such as that shown  in a  pop up to show details of the selected variable and its neighbors(see IDE, paragraph [0031]). 

Prior arts in the record:

Yuan et al (US Pub., 2008/0086283 A1) discloses a method for monitoring a system includes receiving a set of training data. A Gaussian mixture model is defined to model a probability distribution for a particular sensor of the system from among a plurality of sensors of the system based on the received training data.


IDE et al (US Pub., 2018/0095004 A1) discloses a method for detecting early indications of equipment failure in an industrial system includes receiving sensor training data collected from industrial equipment under normal conditions and identifying periods of time in the sensor training data when the equipment was functioning normally; finding a pattern for each identified period of time to initialize a plurality of mixture models.

Lee  et al (US Pub., 2010/0023307 A1) a method of prognosing a mechanical system to predict when a failure may occur is disclosed. Measurement data corresponding to the mechanical system is used to extract one or more features by decomposing the measurement data into a feature space. A prediction model is then selected from a plurality of prediction models for the one or more features based at least on part on a degradation status of the mechanical system and a reinforcement learning model.


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682